                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                          Case No. 3:18-cv-03265-EMC (KAW)
                                   8                    Plaintiff,                          ORDER REGARDING SETTLEMENT
                                                                                            CONFERENCE REFERRAL
                                   9             v.
                                                                                            Re: Dkt. No. 55
                                  10     ROZANN M. SOUSA, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On November 8, 2019, this case was randomly reassigned to Magistrate Judge Kandis A.
                                  14   Westmore for settlement due to the retirement of Magistrate Judge Elizabeth Laporte. (Dkt. No.
                                  15   55.) The Court understands that the parties have reached a tentative settlement agreement, but
                                  16   require additional time to determine if they are able to comply with the terms of the tentative
                                  17   agreement. (Dkt. No. 53 at 2.) Regardless, the parties are invited to contact Judge Westmore’s
                                  18   chambers at KAWsettlement@cand.uscourts.gov should they require her assistance.
                                  19          IT IS SO ORDERED.
                                  20   Dated: December 3, 2019
                                                                                            __________________________________
                                  21                                                        KANDIS A. WESTMORE
                                  22                                                        United States Magistrate Judge

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
